ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals in a trade-mark interference proceeding involving the mark “Black and White,” for use on almanacs and birthday and dream books. Appellant adopted this mark in 1919. The Patent Office has found, and in that finding we concur, that long prior to that date appellee’s predecessor adopted and used the same mark, and that in 1912 appellee succeeded to the business and good will of her predecessor. The question , is one purely of fact, and, as already intimated, a review of the evidence has convinced us of the correctness of the conclusion reached. The decision therefore is affirmed. Affirmed.